Citation Nr: 9928391	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for positive 
tuberculosis skin test.
 
2.  Entitlement to service connection for residuals of 
ingrown toenails. 

3.  Entitlement to an initial evaluation greater than 
20 percent for right knee disability.

4.  Entitlement to an initial compensable evaluation for 
residuals of internal sphincterotomy and hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1972 to January 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for right knee tendinitis and residuals of 
internal sphincterotomy and hemorrhoidectomy, each evaluated 
as noncompensably disabling, and denied service connection 
for positive tuberculosis skin test with negative chest x-
ray, and ingrown toenails.  By a rating action in October 
1998 a 20 percent rating was assigned for right knee 
disability, then characterized as status post ligament 
damage.  The veteran has expressed his continued disagreement 
with the evaluation of his right knee disability.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for positive 
tuberculosis skin test.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for ingrown toenails.  

3.  The pertinent medical evidence demonstrates healed anal 
fissure, good sphincter tone, with no abnormalities of the 
anus or rectum and no hemorrhoids found on physical 
examination.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for positive tuberculosis skin test.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for ingrown toenails.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  Residuals of internal sphincterotomy and hemorrhoidectomy 
do not warrant a compensable disability rating under any 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 and Part 4, Codes 5003, 5293, and 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was seen with 
complaints related to ingrown toenails in August 1975 and 
again in January 1983.  At that time it was noted that 
similar problems had usually resolved without treatment.  The 
assessment in January 1983 was rule out fungal infection of 
the nail.  Clinical records demonstrate the veteran was 
treated for hemorrhoids on multiple occasions.  He underwent 
hemorrhoidectomy in July 1987 followed by an uncomplicated 
postoperative course and was released in excellent condition 
one week after surgery.  When he was seen in October 1987 it 
was noted he had anal pain and spasms since his 
hemorrhoidectomy.  The assessment was anal fissure.  In 
November 1987 he underwent lateral internal sphincterotomy.  
His postoperative course was of rapid improvement and he was 
discharged after one week.  The postoperative diagnosis was 
anal fissure and anal stenosis.  When he was seen in December 
1987 the fissure had healed, and there was no induration.  He 
had no further pain, but experienced pruritus in the peri 
anal area and inflammation in the rectal area.  The 
assessment was doing well.  No abnormalities of the feet, or 
anus and rectum were noted on clinical evaluation during the 
periodic physical examinations conducted in August 1989 and 
September 1991.  

Clinical records dated in 1995 indicate the veteran had a 
positive purified protein derivative of tuberculosis (PPD) 
and was treated with Isoniazid (IHN) from June 1995 to 
October 1995.  A chest liver scan conducted in April 1996 
disclosed that lung fields were free of nodularity.  

In the medical history portion of the veteran's May 1996 
physical examination for retirement, he reported a history of 
tuberculosis, chronic cough and chest pain, and piles or 
rectal disease.  He attached a longitudinal list of his 
medical treatment indicating treatment for ingrown toenails 
in August 1975, for positive tuberculosis in May 1995, and 
hemorrhoid surgery in July 1987.  The examiner recorded that 
the veteran had tested positive for tuberculosis in 1994 and 
undergone treatment with IHN therapy, with full recovery.  It 
was also noted he had a history of shortness of breath, pain 
and pressure in the chest, palpitation and pounding heart, 
heart trouble, 1993 to 1996, treated with chest x-ray and 
Electrocardiogram (EKG), no cause or diagnosis found, 
ongoing, no complications no sequale.  Finally the veteran's 
history of hemorrhoids in 1987 was noted as surgically 
corrected, full recovery, no complications no sequale.  No 
abnormalities of the lungs and chest, or anus and rectum were 
noted on clinical evaluation.  With regard to evaluation of 
the lower extremities the medical examiner recorded fusiform 
swelling, without pedal edema left over right.  Chest x-rays 
conducted in May 1996 disclosed no significant radiographic 
abnormality of the lungs.  A chest liver scan conducted in 
July 1996 indicated the lung fields were free of nodularity 
and a September 1996 computerized tomography (CT) scan of the 
chest demonstrated the lungs were normal in size and 
attenuation.  There were no plural effusions.  

On VA examination conducted in April 1997 the veteran 
reported that he experienced episodes of shortness of breath 
associated with climbing one flight of stairs or walking 200 
yards.  According to the veteran he had undergone 3 or 4 
pulmonary function tests during the previous 2 to 3 years 
with poor results.  He had a positive PPD and it was noted 
that the veteran had taken IHN for 6 months per history.  
Chest x-rays revealed that the lungs were free of active 
pulmonary disease.  Physical examination indicated that his 
lungs were clear and breath sounds were bilateral and equal.  
Also, his sphincter tone was described as good and there were 
no hemorrhoids.  Examination of the feet revealed no 
swelling, heat, erythema or tenderness.  Temperature, color 
and vasculature were normal.  The impression included the 
following: anemia of unknown cause, episodic shortness of 
breath of unknown cause, positive PPD, and hemorrhoids, 
status post surgery.  Pulmonary function tests conducted in 
May 1997 were within normal limits. 

Entitlement to Service Connection for Positive Tuberculosis 
Skin Test and Ingrown Toenails

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, although not manifest during service, shall 
be service-connected if they become manifest to a degree of 
10 percent or more within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304 (1999); Miller v. West, 11 Vet.App. 345 
(1998).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence). Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet.App. 498 (1995).  Without proof 
of a present disability, there can be no well-grounded claim. 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).

With regard to each of the conditions for which service 
connection is claimed, the veteran has failed to present 
competent evidence of a plausible claim.  The medical 
evidence does not reflect a current disability related to 
either positive tuberculosis skin test or ingrown toenails.  
Although the veteran was found to have a positive PPD during 
service for which he was treated with IHN, there is no 
medical diagnosis of active disease related to that clinical 
finding at any time during or after service.  Rather, the 
pertinent medical evidence shows that chest x-rays conducted 
in May 1996 revealed no abnormalities and x-rays conducted by 
VA in April 1997 disclosed that the lungs were free of active 
pulmonary disease.  Additionally, pulmonary function tests 
were within normal limits in May 1997.  

Similarly the veteran has presented no medical evidence of a 
disability related to ingrown toenails.  Although he was 
treated for this condition during service the veteran's 
medical records disclose no indication of ingrown toenails 
since 1983.  On subsequent physical examinations conducted 
during service no abnormalities of the feet were noted on 
clinical evaluation, and the findings on VA examination of 
the feet in April 1997 did not include any reference to 
ingrown toenails.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  The veteran in this instance is not shown to be 
qualified by medical training or knowledge to offer opinions 
concerning medical diagnosis.  Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

In the absence of any medical evidence of current 
disabilities as claimed, the veteran has not presented 
competent evidence of plausible service connection claims.  
 
Entitlement to an Increased Initial Evaluation for Residuals 
of Internal Sphincterotomy and Hemorrhoidectomy

The Board finds the veteran's claim for a higher evaluation 
for residuals of internal sphincterotomy and hemorrhoidectomy 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  cf. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
In this instance all available relevant evidence has been 
obtained regarding the claim and no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  The Court held in Fenderson 
v. West, 12 Vet. App. 119 (1999) at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged ratings."  Fenderson, supra

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

The veteran's service-connected status post internal 
sphincterotomy and hemorrhoidectomy is currently evaluated 
according to the provisions of Diagnostic Code 7336 
pertaining to external or internal hemorrhoids, which 
provides a zero percent rating where hemorrhoids are assessed 
as mild or moderate.  A 10 percent rating is for assignment 
where the evidence shows large or thrombotic, hemorrhoids 
which are irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The criteria for a 
20 percent evaluation require persistent bleeding and with 
secondary anemia, or fissures.  The pertinent medical 
evidence demonstrates no evidence of anal fissure, which was 
noted to be healed in December 1987.  No abnormalities of the 
anus and rectum were found on the physical examination 
conducted in service in May 1996 and the service medical 
examiner noted that the veteran's hemorrhoids had been 
surgically corrected with full recovery.  It was specifically 
noted that no hemorrhoids were present on VA examination in 
April 1997.  Accordingly, the evidence clearly does not 
reflect the criteria for a compensable rating under the 
provisions of Code 7336.  

Also for consideration are the provisions of Diagnostic Code 
7332 pertaining to the evaluation of impairment of sphincter 
control.  Complete loss of sphincter control is evaluated as 
100 percent disabling.  Where there is extensive leakage and 
fairly frequent involuntary bowel movements a 60 rating is 
for assignment.  Occasional involuntary bowel movements, 
necessitating wearing of a pad warrants a 30 percent 
evaluation.  Constant slight, or occasional moderate leakage 
is rated as 10 percent disabling.  Healed or slight 
impairment without leakage is evaluated as noncompensably 
disabling.  The pertinent evidence shows the April 1997 VA 
examiner determined that the veteran's sphincter tone was 
good.  Thus, a compensable rating also is not warranted for 
under the provisions of Codes 7332 and 7335.  In conclusion 
the record presents no evidentiary basis for a compensable 
evaluation for residuals of internal sphincterotomy and 
hemorrhoidectomy.


ORDER

Service connection for positive tuberculosis skin test is 
denied.

Service connection for ingrown toenails is denied.

An increased (compensable) rating for sphincterotomy and 
hemorrhoidectomy is denied.


REMAND

With regard to the veteran's right knee disability the 
reports of the April 1997 and May 1998 VA examinations are 
not in accordance with the Court's directives that a VA 
rating examination must adequately portray functional loss 
due to pain, weakened movement, excess fatigability or 
incoordination. Deluca v. Brown, 8 Vet.App.  202 (1995).  In 
DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. 
§ 4.45 (1994).  It was specified that the medical examiner 
should be asked to determine whether the joint at issue 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Although the April 1997 and May 
1998 VA examiner recorded that the veteran complained of pain 
in the right knee, the examination reports do not comply with 
the directives in DeLuca which specifically require that the 
medical examiner should be asked to determine whether each 
joint under consideration exhibited pain, weakened movement, 
excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
pain, weakened movement, excess fatigability or 
incoordination.  

An allegation of increased disability generally is sufficient 
to establish a well-grounded claim seeking an increased 
rating. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
determination of a well grounded claim, triggers VA's 
obligation to assist the veteran in the development of 
evidence pertinent to his claim, which may include the 
conduct of a thorough and contemporaneous examination in 
appropriate circumstances.  See Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  In view of the foregoing, 
additional development to include a VA examination is 
required to ensure a fully informed decision regarding the 
veteran's claim for increased rating of right knee 
disability.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA or 
private, who have evaluated or treated 
him since May 1998 for symptoms related 
to the right knee.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
pertinent medical records for association 
with the claims folder. 

3.  The veteran should be scheduled for a 
special VA examination to assess the 
nature and extent of his service 
connected right knee disability.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies, and all clinical findings 
should be clearly set forth in the 
examination report.  Additionally the 
examiner should provide the following 
opinions based upon the medical evidence 
of record.
 
a.  The examiner should be asked to 
provide an opinion as to whether the 
right knee, exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain 
attributable to the service-
connected disability could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups. 

In the event that it is determined that 
any opinion requested is not medically 
feasible, the examiner should so state, 
and set forth the basis for that 
determination.  

4.  Prior to consideration of the 
veteran's claim the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

5.  Following the completion of the above 
requested actions, the veteran's claim 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

